 IntheMatter of TENNESSEE-SCIIUYLKILLCORPORATIONandINTER-NATIONAL UNION OF MINE, MILL AND SMELTER WORKERS, LOCALNo,384Case No.`R-46'0SUPPLEMENTAL DECISIONANDORDERMarch13, 1940On February 4, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'The Direction of Election provided thatan election by secret ballot be conducted within twenty (20) days from,the date of the Direction of Election, under the direction and supervi-Angeles, California) among the production employees of Tennessee--Schuylkill Corporation, Chloride, Arizona, who were employed duringthe pay-roll period immediately preceding November 22, 1937, ex-cluding office workers, clerical and supervisory employees, jiggers, andshift bosses, and employees who had voluntarily quit or been dis-charged for cause between the designated pay-roll period and the dateof the election, to determine whether or not they desired to be repre-sented by International Union of Mine, Mill and Smelter Workers,Local No. 384, for the purposes of collective bargaining.Pursuant to the Direction of Election, balloting was conducted onFebruary 19, 1938, at Chloride, Arizona.On February 21, 1938, theRegional : Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, issued and duly served upon the parties his IntermediateReport on the balloting.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible_______________________________________ 108Total number of ballots cast_________________________________ 99Total number of ballots cast for International Union of Mine,Mill and Smelter Workers, Local No. 384___________________ 3915 N. L.R.B 65.21 N. L R. B., No. 51.559 560DECISIONSOF NATIONALLABOR RELATIONS BOARDTotal number of ballots cast against InternationalUnion ofMine, Mill and SmelterWorkers, LocalNo. 384_____________52Total number of blank ballots_______________________________1Totalnumber ofvoid ballots________________________________0,Total numberof challenged ballots __-_-------- I--------------- -7On February 26, 1938, International Union of Mine, Mill andSmelter Workers, Local No. 384, filed objections to the conduct of 'theballot.Thereafter, International Union of Mine, Mill and SmelterWorkers, Local No. 384, filed charges alleging that prior to the aboveelection,Tennessee-Schuylkill Corporation, by acts of intimidationand coercion, had interfered with the rights of its employees to votefor a labor organization of their own choosing, and thereby had en-gaged in unfair labor practices affecting commerce, within the mean-ing of Section 8 (1) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449.After investigation the Regional Directorrefused to issue a complaint on the charges, and although advised ofits opportunity to appeal to the Board for a review of the RegionalDi'rector's action, InternationalUnion of Mine, Mill and SmelterWorkers, Local No. 384, did not do so.As a result of the filing of the objections and the charges, and thenecessary investigations thereof, a period of approximately two yearshas elapsed since the Direction of Election was issued herein. Inview of this lapse of time, we will dismiss the petition in this matterwithout prejudice to the right of International Union of Mine, Milland Smelter Workers, Local No. 384, to file a new petition requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the Act.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act, 49Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of Tennessee-Schuylkill Corpora-tion, Chloride, Arizona, filed by International Union of Mine, Mill aiidSmelterWorkers, Local No. 384, be, and it hereby is, dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Supplemental Decision and Order..